—In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Kings County (Dabiri, J.), dated February 1, 2001, which denied her motion pursuant to CPLR 4404 to set aside a jury verdict and for a new trial, and (2) a judgment of the same court, dated April 17, 2001, which, upon the jury verdict and the order dated February 1, 2001, is in favor of the defendant and against her.
Ordered that the appeal from the order is dismissed; and it is further,
*481Ordered that the judgment is affirmed; and it is further,
Ordered that the defendant is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]).
The plaintiffs claim that the verdict sheet contained a fundamental error warranting a new trial is unpreserved for appellate review (see Brown v Stark, 205 AD2d 725). In any event, the alleged error was harmless since the Supreme Court fully explained the issues in its charge to the jury and there was no evidence of juror confusion (see Siagha v Salant-Jerome, Inc., 271 AD2d 274; Matter of New York City Asbestos Litig., 256 AD2d 250).
The plaintiffs remaining contentions are without merit.' Florio, J.P., Smith, Luciano and H. Miller, JJ., concur.